DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on May 26, 2022 is acknowledged.  Claims 1-2, 5, and 16 are amended and Claims 13 and 20 are canceled.  Thus, Claims 1-12 and 14-19 are pending and are further examined on the merits in the U.S. National stage application. 
 
Specification
The amendments to the title and the specification are acceptable (p. 2 of Applicants’ reply).  

Statement on Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The Examiner interprets Claim 10 invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
The claim limitation:
		a twisting prevention means (Claim 10, last line) 
has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
“means”
coupled with functional language 
		“twisting prevention”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
		“twisting prevention means” (Claim 10, last line) – The specification does describe the twisting prevention means as a pin introduced into receiving member (58, Fig. 2) which is connected to lubricant reservoir (58, ¶ 0055).     
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0153452 (Nagano et al.; published on June 2, 2016) (NAGANO) in view of JP2003-013858A (Fujita et al.; published on January 15, 2003) (an English machine translation of JP2003-013858A is provided for Applicants’ convenience and the citations are taken from this English Machine Translation).
In reference to Claim 1, NAGANO teaches:
		A compressor module (Abstract, Figs. 1-4) comprising: 
			a compressor housing (first housing 1 + second housing 9, in combination, ¶ 0020, line 4, Fig. 1) having a substantially pot-like shape (1 at the far right of Fig. 1 has a pot-like shape, circular shape like a pot is seen in Fig. 2) and configured to receive a refrigerant (refrigerating gas, ¶ 0014, line 7), wherein the compressor housing (1 + 9, in combination) includes, 
			a housing base (second housing 9 ¶ 0036, fourth to last line), and 
			a housing wall (structure crossed by the lead line of reference numeral 35c in Fig. 1), defining an outlet (outlet port 9b, ¶ 0030, line 6) configured to expel a compressed refrigerant and forming a high-pressure chamber (discharge chamber 9a, ¶ 0030, line 4); 
			a separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) disposed in the high-pressure chamber (9a) and configured to separate a lubricant (¶ 0036, lines 1-4) mixed with the refrigerant (refrigerating gas, ¶ 0014, line 7), wherein the separation device includes a chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1) having a hollow-cylindrical shape (“columnar shape”, ¶ 0031, lines 1-3) and forming a separation chamber (oil separation chamber 35a, ¶ 0036, line 3) and fluidly connected to the outlet (9b);  wherein the separation device further includes a separator (cylindrical member 53, ¶ 0031, last line) formed with the chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1) and disposed in the separation chamber such that the annular space (space within 35a located in an axial direction in Fig. 1 between 53 and 35 as shown in Fig. 1) is defined between the chamber wall and the separator.  
While NAGANO teaches a separator and a chamber wall, NAGANO does not call out that the separation device is specifically a single-piece separation device having a separator monolithically/integrally formed with the chamber wall.  FUJITA teaches a compressor (title, Abstract, Figs. 1-6) having a single-piece separation device (4) having a separator monolithically/integrally formed with the chamber wall (¶ 0013, next to last paragraph on p. 4 of the English Translation, Fig. 2).  
	It would be obvious to a person having ordinary skill in that art (PHOSITA) before the effective filing date of the invention to utilize a single-piece separation device having a separator monolithically/integrally formed with the chamber wall as taught by FUJITA and incorporate this kind of construction of the separation device to replace the separation device of NAGANO’s compressor for at least the benefits of having reduced complexity relative to the overall housing shape and has a reduced weight (¶ 0005, fifth full paragraph).   
	In reference to Claim 2, NAGANO further teaches that the annular space (space within 35a located in an axial direction in Fig. 1 between 53 and 35 as shown in Fig. 1) is in fluid communication with the separation chamber (oil separation chamber 35a, ¶ 0036, line 3).  
	In reference to Claim 6, NAGANO also teaches that the chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1) defines an inlet opening (outlet 35b is understood as inlet/input to 9a because lubricant oil passes from within 35a to 9a, ¶ 0031, lines 4-8) configured to fluidly connect the separation chamber (35a) to the high-pressure chamber (9a).  
	In reference to Claim 7, NAGANO further teaches that the inlet opening (outlet 35b is understood as inlet/input to 9a because lubricant oil passes from within 35a to 9a, ¶ 0031, lines 4-8) is radially offset with respect to a center axis defined by the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines). 
	In reference to Claim 8, NAGANO also teaches that the inlet opening (35b, Fig. 1) faces the housing base (14, the orientation layout of 35b faces in a direction of the orientation layout of the housing base 14).  
	In reference to Claim 12, NAGANO further teaches an electromotive refrigerant compressor (title, Abstract, Figs. 1-4) configured to compress a refrigerant of a motor vehicle (bottom portions of ¶s 0021 and 0030), the electromotive refrigerant compressor comprising: the compressor module claim 1 (see rejection of Claim 1 above), and a motor (motor mechanism 3, ¶ 0022, line 1) provided with an electric motor (¶ 0022, rotor/stator configuration form the electric motor).  
	In reference to Claim 14, NAGANO further teaches that the chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1) defines an elongated slot (passages 5b, 35c, ¶ 0031, lines 4-8, Fig. 1) to form an inlet opening, wherein the elongated slot extends along a center axis defined by the separation device (axis extends from left to right in Fig. 1…the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines).  
	In reference to Claim 16, NAGANO teaches	
		An electric refrigerant compressor (title, Abstract, Figs. 1-4) configured to receive and compress a refrigerant (refrigerating gas, ¶ 0014, line 7), the electric refrigerant compressor comprising: 
			an electric motor (motor mechanism 3, ¶ 0020, lines 3 and 4, Fig. 1); and 
			a compressor module operatively coupled the electric motor (3) and including, 
				a housing (first housing 1 + second housing 9, in combination, ¶ 0020, line 4) provided with a housing base (9) and housing wall (structure of 9 that is crossed by the lead line of reference numeral 9c, 35c in Fig. 1) collectively forming a high-pressure chamber (discharge chamber 9a, ¶ 0030, line 4) and an outlet (outlet port 9b, ¶ 0030, line 6) configured to expel the compressed refrigerant (¶ 0030, lines 5-7), 
				a separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) configured to separate a lubricant (¶ 0036, lines 1-4) mixed with the refrigerant (refrigerating gas, ¶ 0014, line 7), wherein the separation device includes: 
					a chamber wall (structure at the end of the lead line of reference numeral 35 as shown in Fig. 1) having cylindrical shape (“columnar shape”, ¶ 0031, lines 1-3) and forming a separation chamber (oil separation chamber 35a, ¶ 0036, line 3), and 
					a separator (cylindrical member 53, ¶ 0031, last line) having a hollow cylindrical shape (Fig. 1) and including a first portion (the radially extending portion at the end of the lead line of reference numeral 53 in Fig. 1), disposed in the separation chamber (35a), and a second portion (the portion closer to 9b which is crossed by the lead line of reference numeral 35c in Fig. 1) extending from the first portion (portion at the end of the lead line of reference numeral 53 in Fig. 1), wherein first portion (portion at the end of the lead line of reference numeral 53 in Fig. 1) and the chamber wall (structure at the end of the lead line of reference numeral 35 as shown in Fig. 1) collectively define an annular space (the space intermediate these two structural elements in the axial direction as shown in Fig. 1).
While NAGANO teaches a separator and a chamber wall, NAGANO does not call out that the separator and the chamber wall are integrally (i.e., one-piece construction as shown in Fig. 6 of the specification) formed with one another.  FUJITA teaches a compressor (title, Abstract, Figs. 1-6) having the separator (cylindrical member 53, ¶ 0031, last line) and the chamber wall are integrally formed with one another (¶ 0013).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the separator and the chamber wall are integrally formed (i.e., one-piece construction) with one another as taught by FUJITA and incorporate this kind of construction of the separation device to replace the separation device of NAGANO’s compressor for at least the benefits of having reduced complexity of the separator device relative to the overall housing shape while also having a reduced weight (¶ 0005, fifth full paragraph).   
	In reference to Claim 17, NAGANO further teaches that the housing wall (structure of 9 that is crossed by the lead line of reference numerals 9c, 35c in Fig. 1)  defines a receiving pocket (the portion of space of 9a where the reference numeral 9a is located in Fig. 1) and wherein the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) extends between the receiving pocket and the outlet (9b).  
	In reference to Claim 18, NAGANO also teaches that the second portion includes a guiding contour (outward funneled section of 53 as shown in Fig. 1) configured to position the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) with respect to the outlet (9b, this aligns the fluid output from 53 to outlet port 9b). 

Claims 1, 3-5, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-214344A (Matsuura; published on July 30, 2003) (MATSUURA) in view of JP2003-013858A (Fujita et al.; published on January 15, 2003); (JP2003-214344A is included on the information disclosure statement (IDS) filed on February 23, 2021 by Applicants and the citations below are taken from the English Machine translation of JP2003-214344A which is provided for Applicants’ convenience with the Non-Final Rejection having notification date of March 2, 2022).
In reference to Claim 1, MATSUURA teaches:
		A compressor module (Abstract, Figs. 1-10) comprising: 
			a compressor housing (rear housing 1b, ¶ 0002, last two lines, Fig. 13) having a substantially pot-like shape (left end of the housing 1b has a pot-like shape with a handle of the pot at the bottom of housing 1b in Figs. 1 and 11) and configured to receive a refrigerant (¶ 0001), wherein the compressor housing (1b) includes, 
			a housing base (structure at the end of the lead line of reference numeral 1b in Fig. 11), and 
			a housing wall (side wall of 1b where discharge port 3 is defined, Fig. 11), defining an outlet (discharge port 3, ¶ 0020, line 3) configured to expel a compressed refrigerant and forming a high-pressure chamber (the interior space of the compressor where oil separator 50 is disposed, ¶ 0034, line 1, Fig. 11); 
			a separation device (oil separator 50, ¶ 0034, line 1, Figs. 9 and 11) disposed in the high-pressure chamber (the interior space of the compressor where 50 is disposed as shown in Fig. 11) and configured to separate a lubricant mixed with the refrigerant (¶ 0034), wherein the separation device (50) includes a chamber wall (cylindrical body 51, ¶ 0034, line 5) having a hollow-cylindrical shape (Figs. 8 and 11) and forming a separation chamber (inner gas passage 61, ¶ 0034, line 6, Fig. 9) and fluidly connected to the outlet (3); and, a separator (53, ¶ 0034, last two lines) disposed in the separation chamber (passage 61, ¶ 0034, line 6) and forming an annular space (the portion of 61 that is located between 53 and 51).
While MATSUURA teaches a separator and a chamber wall as described above, MATSUURA does not call out that the separation device is specifically a single-piece separation device having a separator monolithically/integrally formed with the chamber wall.  FUJITA teaches a compressor (title, Abstract, Figs. 1-6) having a single-piece separation device having a separator monolithically/integrally formed with the chamber wall (¶ 0013).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a single-piece separation device having a separator monolithically/integrally formed with the chamber wall as taught by FUJITA and incorporate this kind of construction of the separation device to replace the separation device of NAGANO’s compressor for at least the benefits of having reduced complexity relative to the overall housing shape and has a reduced weight (¶ 0005, fifth full paragraph). 
	In reference to Claim 3, MATSUURA further teaches that the outlet (3, Fig. 11) forms a receiving member (A via B, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to receive the separation device (50).  

    PNG
    media_image1.png
    383
    314
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 11 of MATSUURA
	In reference to Claim 4, MATSUURA also teaches that a region of the separator (53) extends beyond the separation chamber (61, upper portion of 53 as shown in Fig. 9) along a center axis of the separation device (a longitudinal axis disposed along the length of 50), wherein an outer side of the region defines a guiding contour (at least the exterior surface of 51 at the upper portion of Fig. 9) configured for assembling the separation device (50 being assembled bounded by A, Examiner’s ANNOTATED Fig. 11 of MATSUURA) within the outlet (50 is interior to/within the interior confines of outlet 3).  	
	In reference to Claim 5, MATSUURA further teaches that the outlet (3) defines a seat (A+C, in combination, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and the region includes a radially outwardly upwardly extending retention contour (exterior surface of A) configured to be received by the seat (A+C, in combination) to retain the separation device (50) prevent the separation device from a twisting (in the assembled state A+C, in combination prevents the separation device from a twisting, Fig. 8).  
	In reference to Claim 9, MATSUURA also teaches that the housing wall (1b, Fig. 11) defines a receiving member (A via B) configured to receive an end of the chamber wall (bottom end of 51 in Fig. 11) facing away from the outlet (3), and wherein the end is connected to a lubricant reservoir (oil out 85 in Fig. 1 is created from an oil reservoir within 50, 80, Figs. 11 and 12).  	
	In reference to Claim 10, MATSUURA further teaches that the chamber wall (51, Figs. 9 and 11) defines a recess (formed by a shoulder in upper portion of 51 as shown in Fig. 9) configured to receive a twisting prevention means (55 and/or structure below 55 in Fig. 9, when assembled structures are not twisted).  
	In reference to Claim 11, MATSUURA also teaches that wherein the twisting prevention means (55 and/or structure below 55 in Fig. 9, when assembled structures are not twisted) extends into the receiving member (A via B, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and wherein the receiving member (A via B) is connected to the lubricant reservoir (D, Examiner’s ANNOTATED Fig. 11 of MATSUURA).
	In reference to Claim 15, MATSUURA further teaches that the housing wall (side walls of 1b) and housing base (structure at the end of the lead line of reference numeral 1b in Fig. 11) collectively define the lubricant reservoir (at D, Examiner’s ANNOTATED Fig. 11 of MATSUURA, also see oil out at bottom arrow at 85, Fig. 12).  

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA and NAGANO, and further in view of FUJITA. 
	In reference to Claim 16, MATSUURA teaches
		A refrigerant compressor (title, Abstract, Figs. 1-13) configured to receive and compress a refrigerant (¶ 0001), the electric refrigerant compressor comprising: 
			a compressor module (Abstract, Figs. 1-10) operatively coupled to a driving source (from right end of Fig. 2) and including,
		a housing (rear housing 1b, ¶ 0002, last two lines, Fig. 13) provided with a housing base (structure at the end of the lead line of reference numeral 1b in Fig. 1) and housing wall (side wall of 1b where discharge port 3 is defined, Fig. 11) collectively forming a high-pressure chamber (the interior space of the compressor where oil separator 50 is disposed, § 0034, line 1, Fig. 11) and an outlet (discharge port 3, § 0020, line 3) configured to expel the compressed refrigerant (Fig. 11),
		a separation device (oil separator 50, ¶ 0034, line 1, Figs. 9 and 11) configured to separate a lubricant mixed with the refrigerant (¶ 0034) and including,
		a chamber wall (cylindrical body 51, ¶ 0034, line 5, Figs. 9 and 11) having cylindrical shape (Figs. 9 and 11) and forming a separation chamber (inner gas passage 61, ¶ 0034, line 6, Fig. 9), and
		a separator (53, ¶ 0034, last two lines) having a hollow cylindrical shape (Figs. 8, 11) and including a first portion (bottom portion of 53 as shown in Fig. 9), disposed in the separation chamber (61), and a second portion (upper portion of 53 in Fig. 9) extending from the first portion, wherein the first portion
		and the chamber wall collectively define an annular space (the portion of 61 that is located between 53 and 51).
MATSUURA does not explicitly teach 
		(i) a driving source that is an electric motor (which then also makes the compressor an electric refrigerant compressor), and 
		(ii) the separator and the chamber wall are integrally formed with one another.  
With regard to (i) above, NAGANO teaches a motor-driven compressor (title, Abstract, Figs. 1-4) that includes an electric motor (motor mechanism 3 that includes motor rotor 17 and stator 15) as a driving source (¶ 0022).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an electric motor as taught by NAGANO and incorporate this kind of driving source to replace the driving source in MATSUURA’s compressor for the benefits of providing a robust arrangement to drive the shaft/compression module (¶ 0022) that also provides an alternate way to drive the compression module dependent on the requirements of the compressor and its application of need.
	With regard to (ii) above, MATSUURA and NAGANO do not call out that the separator and the chamber wall are integrally formed with one another (i.e., one-piece construction as shown in Fig. 6 of the specification).  FUJITA teaches a compressor (title, Abstract, Figs. 1-6) having a separator (cylindrical member 53, ¶ 0031, last line) and a chamber wall that are integrally formed with one another (¶ 0013).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the separator and the chamber wall are integrally formed (i.e., one-piece construction) with one another as taught by FUJITA and incorporate this kind of construction of the separation device to replace the separation device in the modified compressor of MATSUURA and NAGANO for at least the benefits of having reduced complexity of the separator device relative to the overall housing shape while also having a reduced weight separator device (¶ 0005, fifth full paragraph).   
	In reference to Claim 18, MATSUURA further discloses that the secand portion includes a guiding contour (exterior surface of 53 adjacent A, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to position the separation device (50) with respect to the outlet (3).
	In reference to Claim 19, MATSUURA also discloses that the guiding portion is formed by a number of fins (in axial cross section 55 and the structure below 55 are structural extensions) extending from the chamber wall (51) and terminating before a distal end of the second portion (upper portion of Fig. 9).

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 26, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) a previous 35 U.S.C. 112, second paragraph rejection 
which are hereby withdrawn by the Examiner. 

Claim 10, line 2 still recites the element “a twisting prevention means”.  As such, the 35 U.S.C. 112, sixth paragraph invocation is maintained and is described above. 

Applicants’ arguments with respect to independent Claims 1 and 16 have been considered but are moot because the new ground of rejection for Claims 1 and 16 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday May 31, 2022


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746